


Exhibit 10.24

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

 

ISLE OF CAPRI CASINOS, INC.

2009 LONG-TERM INCENTIVE PLAN

 

This Performance-Based Restricted Stock Unit Agreement (this “Agreement”),
entered into as of                          (the “Grant Date”), by and between
                               (the “Participant”) and Isle of Capri
Casinos, Inc. (the “Company”).

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Isle of Capri Casinos, Inc. 2009 Long-Term
Incentive Plan (as may be amended from time to time, the “Plan”), which is
incorporated into and forms a part of this Agreement, and the Participant has
been selected by the committee administering the Plan (the “Committee”) to
receive a Full Value Award under the Plan in the form of a Restricted Stock Unit
Award (as defined in paragraph 1 below) under the Plan;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant as
follows:

 

1.                                      Award.  The Company hereby grants to the
Participant, and the Participant hereby accepts, an award of restricted stock
units (“Restricted Stock Units”) with threshold, target and maximum numbers of
            ,           , and           , respectively (the “Restricted Stock
Unit Award”).  Each Restricted Stock Unit represents the right to receive one
share of Stock (or its cash equivalent as provided in paragraph 3(c)(iv) below),
upon the terms and subject to the conditions set forth in the Plan and this
Agreement and, except as provided in paragraph 3(c)(iv) below, the Restricted
Stock Units which become vested and payable under this Agreement will be paid to
the Participant solely in shares of Stock (subject to payment of any fractional
share in cash as described herein).

 

2.                                      Rights as Stockholder.  Except as
otherwise provided herein, the Participant shall not have any rights of a
stockholder with respect to the Restricted Stock Units until shares of Stock are
distributed to him or her in settlement of such Restricted Stock Units.

 

3.                                      Determination of Number of Restricted
Stock Units that may be Earned; Vesting; Payment.

 

(a)                                 Determination of Number of Restricted Stock
Units that may be Earned.

 

(i)                                     Except as provided in subparagraph
(ii) below or otherwise in this subparagraph (i), the number of Restricted Stock
Units that may be earned by the Participant (the “Earnable Restricted Stock
Units”) shall be determined as of the Measurement Date and shall be equal to the
number set forth on the chart included as Exhibit A (the “Stock Price Chart”)
based on the Company’s corresponding 90-Day Stock Price, interpolated on a
linear basis between the levels of corresponding 90-Day Stock Prices set forth
in the Stock Price Chart, reduced by the Committee, if at all and in its sole
discretion, only by applying the TSR Factor.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the event that the Participant’s Date of
Termination occurs prior to the Measurement Date due to (A) termination by the
Company without Cause or (B) the Participant’s death, Disability or Retirement,
the number of Earnable Restricted Stock Units shall be determined in accordance
with the foregoing provisions of this subparagraph (i) (including after
application of the TSR Factor) multiplied by a fraction (not exceeding one (1)),
the numerator of which shall be the number of calendar days during the
Measurement Period prior to and including the Participant’s Date of Termination
and the denominator of which shall be the total number of calendar days in the
Measurement Period.

 

(ii)                                  In the event of the occurrence of a Change
in Control on or prior to the Measurement Date, the number of Restricted Stock
Units that may be earned by the Participant (the “CIC Earnable Restricted Stock
Units”) shall be determined as of the date of the Change in Control and shall be
equal to the number set forth on the Stock Price Chart based on the
corresponding Change in Control Price, interpolated on a linear basis between
the levels of corresponding Change in Control Prices set forth in the Stock
Price Chart.  The number of CIC Earnable Restricted Stock Units shall not be
subject to reduction based on application of the TSR Factor.  Notwithstanding
the foregoing, in the event that the Participant’s Date of Termination occurs
prior to a Change in Control due to (A) termination by the Company without Cause
(other than a termination without Cause that occurs within thirty (30) days
prior to such Change in Control), or (B) the Participant’s death, Disability or
Retirement, the number of CIC Earnable Restricted Stock Units shall be
determined in accordance with the foregoing provisions of this subparagraph
(ii) multiplied by a fraction (not exceeding one (1)), the numerator of which
shall be the number of calendar days during the Measurement Period prior to and
including the Participant’s Date of Termination and the denominator of which
shall be the total number of calendar days in the Measurement Period.  In the
event the Participant’s Date of Termination occurs as a result of the
Participant’s termination of employment without Cause or for Good Reason, in
each case which occurs within thirty (30) days prior to a Change in Control, the
Participant will be entitled to the CIC Earnable Restricted Stock Units
determined in accordance with the first sentence of this subparagraph
(ii) without any reduction based on application of the TSR Factor or reduction
based on application of the immediately preceding sentence.

 

(iii)                               In no event shall the number of Earnable
Restricted Stock Units or CIC Earnable Restricted Stock Units, as applicable,
exceed the maximum number permitted by the Plan.  Any determination by the
Committee as to the number of Earnable Restricted Stock Units or CIC Earnable
Restricted Stock Units, as applicable, shall be final and binding.

 

(iv)                              The occurrence of a Change in Control
following the Measurement Date shall not have any effect on the determination of
the number of Earnable Restricted Stock Units or the vesting or payment schedule
thereof.

 

(b)                                 Vesting of Earnable Restricted Stock Units
and Earnable CIC Restricted Stock Units.

 

(i)                                     (A) Fifty percent (50%) of the Earnable
Restricted Stock Units shall become immediately vested as of the Measurement
Date and (B) the remaining fifty percent (50%) of the Earnable Restricted Stock
Units shall become vested upon the one-year anniversary of the Measurement Date
provided that the Participant’s Date of Termination does not occur

 

2

--------------------------------------------------------------------------------


 

prior to such one-year anniversary other than due to (I) termination by the
Company without Cause or (II) the Participant’s death, Disability or Retirement.

 

(ii)                                  (A) Fifty percent (50%) of the CIC
Earnable Restricted Stock Units shall become immediately vested upon a Change in
Control and (B) the remaining fifty percent (50%) of the CIC Earnable Restricted
Stock Units shall become vested upon the one-year anniversary of such Change in
Control provided that the Participant’s Date of Termination does not occur prior
to such one-year anniversary other than due to (I) termination by the Company
without Cause, (II) the Participant’s death, Disability or Retirement, or
(III) the Participant’s voluntary termination of employment for Good Reason
during the time period specified in paragraph 18(i)).

 

(c)                                  Payment of Restricted Stock Units.

 

(i)                                     (A) The fifty percent (50%) of the
Earnable Restricted Stock Units that have vested on the Measurement Date in
accordance with paragraph (b) and that have not been forfeited shall be paid to
the Participant within sixty (60) days following the Measurement Date, and
(B) the remaining fifty percent (50%) of the Earnable Restricted Stock Units
that have vested on the one-year anniversary of the Measurement Date in
accordance with paragraph (b) and that have not been forfeited shall be paid to
the Participant within sixty (60) days following the one-year anniversary of the
Measurement Date.

 

(ii)                                  If a Change in Control occurs, except as
provided in subparagraph (iii) below, (A) the fifty percent (50%) of the CIC
Earnable Restricted Stock Units that have vested on the Change in Control in
accordance with paragraph (b) and that have not been forfeited shall be paid to
the Participant within sixty (60) days following the Measurement Date, and
(B) the remaining fifty percent (50%) of the CIC Earnable Restricted Stock Units
that have vested on the one year anniversary of the Change in Control in
accordance with paragraph (b) and that have not been forfeited shall be paid to
the Participant within sixty (60) days following the one-year anniversary of the
Measurement Date.

 

(iii)                               If a Change in Control occurs and provided
that the Change in Control also constitutes a change in control event pursuant
to Treasury Regulations section 1.409A-3(i)(5)(v) (a “409A CIC”), (A) the fifty
percent (50%) of the CIC Earnable Restricted Stock Units that have vested on the
Change in Control in accordance with paragraph (b) and that have not been
forfeited shall be paid to the Participant within sixty (60) days following the
date of the 409A CIC, and (B) the remaining fifty percent (50%) of the CIC
Earnable Restricted Stock Units that have vested on the one-year anniversary of
the Change in Control in accordance with paragraph (b) and that have not been
forfeited shall be paid to the Participant within sixty (60) days following the
one-year anniversary of the 409A CIC.

 

(iv)                              All CIC Earnable Restricted Stock Units that
have vested in accordance with paragraph (b) and that have not been forfeited
shall be payable solely in cash.  The amount of cash payable in respect of
vested CIC Earnable Restricted Stock Units shall be based on the Change in
Control Price.  In addition, all Earnable Restricted Stock Units that have
vested in accordance with paragraph (b) and that have not been forfeited shall
be paid in cash

 

3

--------------------------------------------------------------------------------


 

based on the Change in Control Price if a Change in Control occurs before
payment is made for such vested Earnable Restricted Stock Units.

 

4.                                      Termination of Employment.  Upon the
Participant’s Date of Termination that results from termination of employment of
the Participant for any reason other than (i) the Participant’s termination of
employment by the Company without Cause, (ii) the Participant’s death,
Disability or Retirement or (iii) the Participant’s termination of employment
for Good Reason during the time period specified in paragraph 18(i), the
Participant shall forfeit any then unvested Restricted Stock Units and such
Restricted Stock Units will terminate for no value.

 

5.                                      Adjustments to Shares. In the event of a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the Committee shall adjust the Restricted Stock Unit Award
(including any Earnable Restricted Stock Units and CIC Earnable Restricted Stock
Units) to preserve the benefits or potential benefits thereof by adjusting the
number and kind of shares subject to the Restricted Stock Unit Award, the price
and kind of shares used in determining the 90-Day Stock Price, and the price and
kind of shares used in calculating the Company’s TSR.  Nothing herein is
intended to limit the Committee’s discretion to make adjustments pursuant to the
terms of Section 4.3 of the Plan (or any successor thereto).

 

6.                                      Section 409A.  It is intended that the
provisions of this Agreement comply with section 409A of the Code, and all
provisions of this Agreement shall be construed and interpreted in a manner
consistent with the requirements of section 409A of the Code.  No changes shall
be made to the Restricted Stock Unit Award, including but not limited to the
payment dates set forth in paragraph 3(c), unless such changes comply with
section 409A of the Code and the regulations thereunder.

 

7.                                      Compliance with Applicable Laws; Limits
on Distribution.

 

(a)                                 Compliance with Securities Laws.  If the
Participant is subject to Section 16(a) and 16(b) of the Exchange Act, the
Committee may, at any time, add such conditions and limitations to any of the
Restricted Stock Units (or the shares of Stock upon payment of the Restricted
Stock Unit Award) as the Committee, in its sole discretion, deems necessary or
desirable to comply with Section 16(a) or 16(b) of the Exchange Act and the
rules and regulations thereunder or to obtain any exemption therefrom.

 

(b)                                 Certificates; Cash in Lieu of Fractional
Shares.  To the extent that the Plan or this Agreement provides for issuance of
certificates to reflect the payment of the Restricted Stock Unit Award, the
transfer of such shares may be effected on a non-certificated basis, to the
extent not prohibited by applicable law or the rules of any securities exchange
or similar entity.  In lieu of issuing a fraction of a share of Stock pursuant
to the Plan or this Agreement, the Company may pay to the Participant an amount
equal to the Fair Market Value of such fractional share.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Lock-Up Period.  The Participant hereby
agrees that, if so requested by the Company or any representative of the
underwriters (the “Managing Underwriter”) in connection with any registration of
the offering of any securities of the Company under the Securities Act of 1933,
as amended (the “Securities Act”), the Participant shall not sell or otherwise
transfer any Stock or other securities of the Company during the 180-day period,
or such other period as may be requested in writing by the Managing Underwriter
and agreed to in writing by the Company (the “Market Standoff Period”) following
the effective date of a registration statement of the Company filed under the
Securities Act.  Such restriction shall apply only to the first registration
statement of the Company to become effective under the Securities Act that
includes securities to be sold on behalf of the Company to the public in an
underwritten public offering under the Securities Act.  The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

 

8.                                      Withholding.  The grant, vesting and
payment of the Restricted Stock Unit Award under this Agreement shall be subject
to withholding of all applicable taxes.  Such withholding obligations shall be
satisfied through the surrender of shares of Stock or the deduction of cash
payments to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares may be used to satisfy not more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).

 

9.                                      Nontransferability.  Neither the
Restricted Stock Units nor any interest or right therein or part thereof may be
sold, assigned, transferred, pledged or otherwise encumbered in any manner
otherwise than by will or by the laws of descent or distribution.

 

10.                               Heirs and Successors.  This Agreement shall be
binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company’s
assets and business.  If any rights exercisable by the Participant or benefits
deliverable to the Participant under this Agreement have not been exercised or
delivered, respectively, at the time of the Participant’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
delivered to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan.

 

11.                               Administration.  The authority to manage and
control the operation and administration of this Agreement shall be vested in
the Committee, and the Committee shall have all powers with respect to this
Agreement as it has with respect to the Plan.  Any interpretation of the
Agreement by the Committee and any decision made by it with respect to the
Agreement is final and binding on all persons.

 

12.                               Plan Governs.  Notwithstanding anything in
this Agreement to the contrary, the terms of this Agreement shall be subject to
the terms of the Plan, a copy of which may be obtained by the Participant from
the office of the Secretary of the Company and this Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.

 

5

--------------------------------------------------------------------------------


 

13.                               Not An Employment Contract or Contract of
Continued Service.  The grant of Restricted Stock Units pursuant to this
Agreement will not confer on the Participant any right with respect to
continuance of employment or other service with the Company or any Affiliate,
nor will it interfere in any way with any right the Company or any Affiliate
would otherwise have to terminate or modify the terms of such Participant’s
employment or other service at any time.

 

14.                               Amendment.  This Agreement may be amended in
accordance with the provisions of the Plan and may otherwise be amended by
written agreement of the Participant and the Company without the consent of any
other person.

 

15.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.

 

16.                               Applicable Law.  The provisions of this
Agreement shall be construed in accordance with the laws of the State of
Delaware, without regard to the conflict of law provisions of any jurisdiction.

 

17.                               Entire Agreement.  The Plan and this Agreement
constitute all of the terms with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof, including but not
limited any employment agreement between the Participant and the Company.

 

18.                               Definitions.  For purposes of this Agreement,
words and phrases used in this Agreement shall be defined as follows:

 

(a)                                 90-Day Stock Price.  The term “90-Day Stock
Price” means, the average of the closing market prices of the Stock on the
principal exchange on which the stock is traded for the ninety (90) calendar day
period ending with the Measurement Date.

 

(b)                                 Beginning Price.  The term “Beginning Price”
means the average of the closing market prices of a company’s common stock on
the principal exchange on which such stock is traded for the ninety (90)
calendar day period ending with the first day of the Measurement Period.

 

(c)                                  Cause.  The term “Cause” shall mean any
(i) dishonesty, disloyalty or breach of corporate policies, in each case that is
material to the ability of the Participant to continue to function as an
effective executive given the strict regulatory standards of the industry in
which the Company does business; (ii) gross misconduct on the part of the
Participant in the performance of the Participant’s duties (as determined by the
Board); (iii) the Participant’s termination for cause under pursuant to the
terms of his or her employment agreement with the Company, (iv) if applicable,
the Participant’s failure to be licensed as a ‘key person’ or similar role under
the laws of any jurisdiction where the Company does business, or the loss of any
such license for any reason, or (v) the Participant’s repeated poor performance.

 

6

--------------------------------------------------------------------------------


 

In order to terminate for Cause pursuant to subparagraphs (i)-(iv) above with
respect to an event or circumstance that may be cured during a ten (10) day
period, the Board must give the Participant advance written notice of the event
or circumstance giving rise to the Company’s ability to terminate the
Participant’s employment for Cause and a ten (10) day period following the date
of the written notice to cure such event or circumstance to the Board’s
reasonable satisfaction.  In order to terminate for Cause under subparagraph
(v) above, (x) the Board must give the Participant advance written notice of the
repeated poor performance setting forth the specific details of the poor
performance and a ninety (90) day period following the date of the written
notice to cure such poor performance to the Board’s reasonable satisfaction and
(y) such termination must occur prior to the first to occur of the Measurement
Date or a Change in Control.

 

(d)                                 Change in Control Price.  The term “Change
in Control Price” shall mean the highest price per share of Stock paid in a
transaction or event that results in a Change in Control.

 

(e)                                  Date of Termination.  The term “Date of
Termination” means, the first day occurring on or after the Grant Date on which
the Participant is not employed by the Company or any Affiliate, regardless of
the reason for the termination of employment.  Notwithstanding the foregoing, a
termination of employment shall not be deemed to occur by reason of a transfer
of the Participant between the Company and an Affiliate or between two
Affiliates, and the Participant’s employment shall not be considered terminated
while the Participant is on a leave of absence from the Company or an Affiliate
approved by the Board.

 

(f)                                   Designated Beneficiary.  The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form and at such time
as the Committee shall require.  If a deceased Participant fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Participant,
any rights that would have been exercisable by the Participant and any benefits
distributable to the Participant shall be exercised by or distributed to the
legal representative of the estate of the Participant.  If a deceased
Participant designates a beneficiary and the Designated Beneficiary survives the
Participant but dies before the Designated Beneficiary’s exercise of all rights
under this Agreement or before the complete distribution of benefits to the
Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

 

(g)                                  Disability.  The Participant shall be
deemed to have a “Disability” if, by reason of a medically-determinable physical
or mental impairment that can be expected to result in death or to last for a
continuous period of at least twelve (12) months, (i) the Participant is unable
to engage in any substantial gainful employment, or (ii) has been receiving
benefits the Company’s separate long-term disability plan for a period of at
least three months.  The Board shall certify whether the Participant has a
Disability as defined herein.

 

(h)                                 Ending Price.  The term “Ending Price” means
the average of the closing market prices of a company’s common stock on the
principal exchange on which such

 

7

--------------------------------------------------------------------------------


 

stock is traded for the ninety (90) calendar day period ending with the last day
of the Measurement Period, or if applicable, for the ninety (90) calendar day
period ending with the Last Trading Day.

 

(i)                                     Good Reason.  The Participant’s
termination shall be considered to be for “Good Reason” if the Participant
terminates his or her employment with the Company within thirty (30) days prior
the occurrence of a Change in Control or upon or within twelve (12) months after
a Change in Control following (i) a significant reduction in the Participant’s
authority, responsibilities, position or compensation or (ii) a material
relocation of the principal place at which the Participant performs services for
the Company, but in no event less than thirty-five (35) miles from the principal
place at which the Participant performs such services immediately prior to the
Change in Control, in either case which the Company has failed to remedy within
thirty (30) days after receipt of the Participant’s written notice thereof.

 

(j)                                    Last Trading Day.  The term “Last Trading
Day” shall mean the last day on which the stock of a Non-Public Peer Group
Company (as defined in subparagraph (p)(ii) below) is publicly traded.

 

(k)                                 Measurement Date.  The term “Measurement
Date” shall mean April 26, 2015.

 

(l)                                     Measurement Period.  The term
“Measurement Period” means the period commencing on the Grant Date and ending on
the Measurement Date.

 

(m)                             Peer Group Companies.  The term “Peer Group
Companies” means Ameristar Casinos, Inc., Boyd Gaming Corporation, Penn National
Gaming, Inc., Pinnacle Entertainment, Inc., and MTR Gaming Group, Inc.

 

(n)                                 Retirement.  The term “Retirement” shall
mean the termination by a Participant of his employment after attaining age
sixty-five (65) and completing at least three (3) years of service with the
Company or its Affiliates.

 

(o)                                 TSR.  The term “TSR” means compound annual
total stockholder return of a company and shall be determined by dividing:
(i) the sum of (x) the Ending Price less the Beginning Price plus (y) all
dividends and other distributions paid on such company’s common stock during the
Measurement Period (or the period commencing on the Grant Date and ending on the
Last Trading Day, if applicable) by (ii) the Beginning Price. Any non-cash
distributions paid on such company’s common stock during the Measurement Period
shall be ascribed such dollar value as may be determined by or at the discretion
of the Committee.

 

(p)                                 TSR Factor.  “TSR Factor” shall be
determined as follows after giving effect to subparagraphs (i)-(iii) below:  If,
as of the Measurement Date, the Company’s TSR ranks last among the TSRs of the
Company and the Peer Group Companies and (x) the Company’s 90-Day Stock Price is
less than $11.00, the Committee may, in its sole discretion, reduce the number
of otherwise Earnable Restricted Stock Units to any number but not below zero
(0) or (y) the Company’s 90-Day Stock Price is $11.00 or greater, the Committee
may, in its sole discretion, reduce the number of Earnable Restricted Stock
Units by up to seventy-five percent.

 

8

--------------------------------------------------------------------------------


 

(i)                                     If the common stock of any company
included in the Peer Group Companies ceases to be publicly traded during the
Measurement Period on or prior to November 1, 2013, such company shall be
excluded from the final TSR Factor calculation.

 

(ii)                                  If the common stock of any company
included in the Peer Group Companies ceases to be publicly traded during the
Measurement Period after November 1, 2013 (a “Non-Public Peer Group Company”),
for purposes of determining the Company’s TSR as compared to such Non-Public
Peer Group Company’s TSR, the TSRs of both such companies shall be measured as
of the Last Trading Day of the applicable Non-Public Peer Group Company.

 

(iii)                               If, as of the Measurement Date, the number
of companies remaining in the Peer Group Companies is fewer than three due to
the application of subparagraph (i) above, in lieu of measuring the Company’s
TSR against the TSRs of the Peer Group Companies, the TSR Factor shall be
determined based on the Company’s TSR percentile ranking among the TSRs for the
companies comprising the Russell 2000 Index as follows:  If, as of the
Measurement Date, the Company’s TSR percentile ranking among the TSRs for the
companies comprising the Russell 2000 Index as of the Measurement Date is in the
bottom quartile of the Russell 2000 Index, and (A) the Company’s 90-Day Stock
Price is less than $11.00, the Committee may, in its sole discretion, reduce the
number of Earnable Restricted Stock Units to any number but not below zero (0)
or (B) the Company’s 90-Day Stock Price is $11.00 or greater, the Committee may,
in its sole discretion, reduce the number of Earnable Restricted Stock Units by
up to seventy-five percent.

 

(q)                                 Plan Definitions.  Except where the context
clearly implies or indicates the contrary, a word, term, or phrase used in the
Plan is similarly used in this Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

 

 

Isle of Capri Casinos, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

Chief Executive Officer

 

By accepting this Agreement, the Participant acknowledges that he or she has
received and read, and agrees that this Restricted Stock Unit Award shall be
subject to, the terms of this Agreement and Plan.

 

 

Name of Participant

 

 

 

 

 

--------------------------------------------------------------------------------
